BARFIELD, Judge.
The trial court improperly characterized the appellant’s motion for correction of an illegal sentence under Florida Rule of Criminal Procedure 3.800(a) as a motion for reduction of a legal sentence, required by rule 3.800(b) to be filed within sixty days after imposition of sentence. The denial of the *182motion as untimely was therefore error. However, because the record conclusively shows that appellant’s sentence was not illegal, the denial of the motion is AFFIRMED.
MINER and WOLF, JJ., concur.